                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    AGAPITO D. VASQUEZ,                                 Case No.19-cv-03374-JSW
                                                       Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    LAURA ELDRIDGE,
                                                       Defendant.
                                  11

                                  12          Petitioner is a California prisoner proceeding pro se. He has filed a petition for a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus under 28 U.S.C. § 2254. He has paid the filing fee. He claims that the prosecutor

                                  14   committed misconduct by bringing charges that were identical to each other and are not in the

                                  15   California Penal Code, his appellate attorney did not bring an adequate appeal, and neither the

                                  16   prosecutor nor defense counsel provided adequate jury instructions.

                                  17          This court may entertain a petition for a writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). It

                                  20   shall “award the writ or issue an order directing the respondent to show cause why the writ should

                                  21   not be granted, unless it appears from the application that the applicant or person detained is not

                                  22   entitled thereto.” Id. § 2243.

                                  23          It does not appear from the petition that Petitioner is not entitled to the writ he seeks.

                                  24   Accordingly, Respondent is ordered to show cause why it should not be granted, as follows:

                                  25          1. The Clerk shall serve a copy of this order and the petition (ECF No. 1) on Respondent

                                  26   and Respondent's attorney, the Attorney General of the State of California. The Clerk also shall

                                  27   serve a copy of this order on Petitioner.

                                  28          2. Respondent shall file with the Court and serve on Petitioner, within ninety-one (91)
                                   1   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   2   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                   3   Respondent shall file with the answer and serve on Petitioner a copy of all portions of the state

                                   4   trial record that have been transcribed previously and that are relevant to a determination of the

                                   5   issues presented by the petition. If Petitioner wishes to respond to the answer, he shall do so by

                                   6   filing a traverse with the Court and serving it on Respondent within twenty-eight (28) days of the

                                   7   date the answer is filed.

                                   8          3. Respondent may, within ninety-one (91) days, file a motion to dismiss on procedural

                                   9   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  10   Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the

                                  11   Court and serve on Respondent an opposition or statement of non-opposition within twenty-eight

                                  12   (28) days of the date the motion is filed, and Respondent shall file with the Court and serve on
Northern District of California
 United States District Court




                                  13   Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  14          4. It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the Court

                                  15   informed of any change of address by filing a separate paper captioned “Notice of Change of

                                  16   Address.” He must comply with the Court’s orders in a timely fashion. Failure to do so may

                                  17   result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  18   Procedure 41(b).

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 20, 2019

                                  21

                                  22
                                                                                                     JEFFREY S. WHITE
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        AGAPITO D. VASQUEZ,
                                   4                                                          Case No. 4:19-cv-03374-JSW
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        LAURA ELDRIDGE,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on August 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Agapito D. Vasquez
                                       AD-0805
                                  18   California Health Care Facility
                                       P.O. Box 32050
                                  19   Stockton, CA 95213
                                  20

                                  21
                                       Dated: August 20, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          Jennifer Ottolini, Deputy Clerk to the
                                  27
                                                                                          Honorable JEFFREY S. WHITE
                                  28
                                                                                          3
